Title: Jonathan Williams, Jr., to the American Commissioners, 1 May 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes May 1. 1777
Capt. Nicholson is by this time alongside of Capt. Wickes under his american Colours. I have not yet collected all the Bills but I imagine this armament will cost you upwards of 300 Louis exclusive of what we were obliged to pay to the french Sailors from Havre and advance Wages to the present Crew which may amount to 150 more.
I have shipped on board Capt. adams 30 Cases of 525 Fuzils and 450 pair of pistols. I intend to send Leather enough for the Holsters if I can obtain it in time; I find this will come to about five Livres per pair: the money for this, and for the Cutter I am obliged to Mr. Peltier for. I shall therefore be glad to have a sufficient sum ordered to be paid me here, to enable me to discharge it.
Capt. Wickes had given orders to Capt. Johnson to meet him at L’orient, we were obliged to dispatch a Courier to Bordeaux to change these orders, as the post would not arrive so soon as the Lexington would probably be sailed.
All the Swivels the Cutter brought from Havre Capt. Nicholson has condemned not being fit for Service. I have the honour to be Gentlemen Your most obedient and most humble Servant
J Williams Junr
The Honourable The Deputies of the United States.The Hon. Deputies

 
Notations: Mr. Williams Dolphin Expence / J. Williams to Hon: Deputies U.S. (1st: May 1777.)